Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Li et al., Synthesis of Biofunctional Janus Particles, Macromol. Rapid Commun. 2015, 36, 1200−1204, cited by the examiner.

           The reference discloses a process for Synthesis of Biofunctional Janus Particles (title) in which Experimental section 2.3 discloses synthesis of polystyrene/poly(vinyl benzyl chloride) by seeded emulsion polymerization by swelling (hydrophobic)  polystyrene seed particles with a mixture of vinyl benzyl chloride (described as a “click active monomer” in claim 7) and DVB monomer (as in claim 10) followed by polymerization. Note section 2.4 where the product is functionalized by using a click reaction as in claim 17. With regard to claims 5-6 and 21-22, DVB and styrene are both aromatic monomers and are therefore of the same chemical entity and DVB is also “a styrene” as it a vinyl substituted styrene. Regarding claim 11, note section 2.2 where the where the polystyrene seed particles are formed in ethanol. 
           

Applicant's arguments filed 2-8-21 have been fully considered but they are not persuasive. 
Applicants argue that sections 2.2 and 2.3 do not teach every limitation of the claims. However, section 2.2 of the reference specifically use VBC such as is described in claim 7 as a “click active monomer”. The DVB of section 2.2 is hydrophobic and a monomer. Section 2.3 describes “emulsion” polymerization. Therefore all of the claim elements are present in the reference. It is not the postion of the Office that DVB is click active nor is such an interpretation necessary to argue that the claim limitations are met by the reference.
Claims 12-15 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-18-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765